COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        In the Interest of E.S.T. aka E.T., a child

Appellate case number:      01-21-00088-CV

Trial court case number: 2019-01176J

Trial court:                315th District Court of Harris County

        Appellant, S.C.S., filed a notice of appeal of the trial court’s February 3, 2021 final
judgment terminating her parental rights. The same order terminated the parental rights of D.L.1
Subsequently, the trial court granted D.L.’s motion for new trial, rendering the trial court’s final
order interlocutory.
       This Court severed D.L.’s appeal into appellate cause number 01-21-00197-CV and
dismissed his appeal.
       On May 4, 2021, the Texas Department of Family & Protective Services (the
“Department”) filed an unopposed motion to abate S.C.S.’s appeal until the trial court
adjudicates D.L.’s claims. We grant the Department’s motion.
        This case is abated, treated as a closed case, removed from this Court’s active docket, and
remanded to the trial court. This appeal will be reinstated on this Court’s active docket when the
trial court (1) severs the claims involving S.C.S. in trial court cause number 2019-01176J from
the claims involving D.L. and either party informs the Clerk of this Court of the severance with a
certified copy of the order, or (2) issues a final judgment that disposes of all claims as to all
parties and either party informs the Clerk of this Court of the ruling with a certified copy of the
order. This Court will also consider a motion to reinstate by either party or may reinstate on its
own order.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: May 18, 2021

1
       S.C.S. is the child’s mother and D.L. is the child’s father.